Title: To George Washington from Major Peter Scull, 27 December 1777
From: Scull, Peter
To: Washington, George



Sir.
Reading [Pa.] December 27th 1777

I trouble your Excellency with extreme reluctance on a Subject so wholly personal as my present application, but indispensable necessity obliges me to do it. It is to inform you that my situation in life is such, that to remain longer in the Army would subject me to great inconvenience and distress, & on that account to request your Excellency’s permission to resign the appointment I now hold of Major to the Regiment lately commanded by Colonel Patton.
I most solemnly aver that it is not a desire of promotion induces me to take this Step: On the contrary I acknowledge with gratitude, that my Rank is much higher, & my advancement has been vastly more rapid than I had any reason to expect.
I likewise assure your Excellency that my attachment to your Person, and the cause you are engaged in, has not receiv’d any abatement & that I shall always chearfully afford my small assistance whenever my Country may require it. I am with the utmost respect Your Excellency’s Most obedient & Most Hbb. Servt

P. Scull

